Order entered September 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01390-CV

                     BRIAN ANTHONY BERARDINELLI, Appellant

                                              V.

                            NOVA LYNNE PICKELS, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-10998

                                          ORDER
       We GRANT appellant’s August 29, 2013 motion for an extension of time to file an

amended brief. Appellant shall file his amended brief on or before September 30, 2013.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE